Title: To John Adams from Nathanael Greene, 5 April 1777
From: Greene, Nathanael
To: Adams, John


     
      Dear sir
      Morris Town April the 5th. 1777
     
     I have neither seen nor heard of any Resolution of Congress approving or disproving of the Laboratory being fixed at Springfield. If the Congress approves thereof it will be necessary for them to say so there being now an Order for it’s being fixed at Brookfield and the Council of the Massachusets State commissioned to provide the materials for the erection of the necessary Buildings at that place. Please to enquire into the matter and write General Knox upon the Subject, it will forward the business if the Council has the same powers with respect to providing materials only at Springfield instead of Brookfield.
     Since my return to Camp, I am more at a loss to guess the Enemies intentions than ever. They are fortifying Brunswic—two Spies who left that place a few Days since say the greater part of the Troops are gone to Staten Island—drafts have been made from the several Corps. There is a General Order of General Howes commanding all the Officers that are absent from Posts to join the 10th. of this Instant. It is generally suggested some expedition is on foot, if ’tis up the North River General Howe is the greatest blunderer of the Age to put us on our Guard by such an ill tim’d Expedition as they made the other Day. If his Expedition is to the Southward his delay has lost him the happy moment. A Fortnights delay longer will put it out of his power to do any great things. If the States furnish their Men and we have a good Train of Artillery provided seasonably and General Howe dont shut himself up in some inaccessible Post ten to one that ruin awaits him before Fall. But if every State is at liberty to furnish only a part of their Men and those at their pleasure we shall have another crippled Campaign indicisive and perhaps disgraceful.
     General Schuyler is going to Congress armed with the imperial Cohorts of N. York to support the Assertion that the Northern Operations depend entirely upon his being continued in the command. A dispassionate inquiry perhaps may convince you of his usefulness if not it will afford you an Opportunity to convince the State of N. York that the Salvation of America don’t Depend on the political sentiments of Albany County. General Schuyler thinks with me that it will be exceeding difficult if not to say impossible for the Enemy to penetrate the Country by the way of Ticonderoga. He also thinks if the Enemy push up the North River it will afford us the fairest opportunity to ruin them we can wish notwithstanding it may prove distressing to that State.
     I am more and more alarmed every day of my life at the local preperations making in the several States for their own defence in such a situation as we are in surrounded with immaginary and real grievances claims made by one State and refused by another. Men at the head of affairs full of caprice and humours poisoned with little prejudices and conceited of their own importance can easily throw the whole Empire into a convulsion unless there is some seasonable check provided to silence those little differences in their infancy. Human nature is capable of those ebullitions of folly and prudence dictates the necessity of proceiding against them. It is my opinion there ought not to be any standing Troops but what are on the Continental establishment. Believe me to be with sentiments of regard Your most obedt: And very hble Servt:
     
      N Greene
     
    